           Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 1 of 23



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                         Plaintiffs,

                 v.                                           CIVIL ACTION NO.
                                                              1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP., and
 INGENICO GROUP S.A.

                         Defendants.



              INGENICO INC.’S OPPOSITION TO PLAINTIFFS’ MOTION TO DISMISS
             COUNT VIII OF INGENICO INC.’S SECOND AMENDED COUNTERCLAIMS

    Ingenico Inc. (“Ingenico”), by and through its counsel, opposes Plaintiffs’ Motion to

Dismiss Count VIII of Ingenico’s Second Amended Counterclaims (ECF No. 79, the “Motion”

to dismiss the “Patent Counterclaim”). For the reasons set forth herein, the Court should deny

Plaintiffs’ Motion in its entirety.
              Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 2 of 23




                                                      Table of Contents

Table of Authorities……………………………………………………………………………... iii

I.       Introduction……………………………………………………………………………...                                                                         1

II.      Background…………………………………………………………………………….... 3

III.     Argument…………………………………………………………………………………. 6

     A. Ingenico has alleged a facially plausible claim for patent infringement…………………... 6

     B. Ingenico has standing because the Counterclaims plausibly allege that Ingenico can enforce
        an exclusive license covering the infringed patents……………………………………….. 8

        1. The Counterclaims allege that Ingenico can enforce the exclusive license originally
           granted to ROAM Data, and nothing in the allegations allows the Court to draw the
           adverse inference that the opposite is true. ..................................................................... 10

        2. The Counterclaims allege that BBPOS could convey to Ingenico an exclusive license in
           the Asserted Patents, and nothing in the Counterclaims allows the Court to draw the
           adverse inference that the opposite is true. ..................................................................... 16

     C. Because the Patent Counterclaim alleges that Plaintiffs sell devices that meet every
        limitation of the Asserted Patents in the United States, it does not fail to state a claim for
        relief………………………………………………………………………………………. 18

IV.      Conclusion………………………………………………………………………………. 20




                                                               ii
                Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 3 of 23



                                                        TABLE OF AUTHORITIES

Cases

Duckweed, USA, Inc. v. Behrens, No. CV 15-5387, 2016 WL 1241869 (E.D. Pa. Mar. 30, 2016)
  ................................................................................................................................................. 8, 9

Gimbel v. Signal Companies, Inc., 316 A.2d 599 (Del. Ch.), aff'd, 316 A.2d 619 (Del. 1974) ... 16

Mariasch v. Gillette Co., 521 F.3d 68 (1st Cir. 2008) .................................................................. 15

Nike, Inc. v. Puma N. Am., Inc., No. CV 18-10876-LTS, 2018 WL 4922353 (D. Mass. Oct. 10,
  2018) ......................................................................................................................................... 19

Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1 (1st Cir. 2011) ........................................... 6, 12

Rampage LLC v. Glob. Graphics SE, No. 16-CV-10691-ADB, 2017 WL 239328 (D. Mass. Jan.
  19, 2017) ..................................................................................................................................... 8

Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49 (1st Cir. 2013) ............................................. 7

Sagarra Inversiones, S.L. v. Cementos Portland Valderrivas, S.A., 34 A.3d 1074 (Del. 2011) .. 15

Spring Air Int'l, LLC v. R.T.G. Furniture Corp., No. 8:10-CV-1200-T-33TGW, 2010 WL
  4117627 (M.D. Fla. Oct. 19, 2010)........................................................................................... 12

Sunrise Techs., Inc. v. Cimcon Lighting, Inc., 219 F. Supp. 3d 260 (D. Mass. 2016) .............. 8, 18

Waterman v. Mackenzie, 138 U.S. 252 (1891) ............................................................................... 9


Statutes

35 U.S.C. § 100 ............................................................................................................................... 8

35 U.S.C. § 281 ............................................................................................................................... 8




                                                                          iii
           Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 4 of 23



I.      INTRODUCTION

     Plaintiffs argue that Count VIII of Ingenico Inc.’s (“Ingenico’s”) Second Amended

Counterclaims (ECF No. 78)—the “Patent Counterclaim” in the “Counterclaims”—should be

dismissed under Fed. R. Civ. P. 12(b) for two reasons: Ingenico lacks standing to assert a claim

for patent infringement, and Ingenico has not stated a legally cognizable claim for relief.

Plaintiffs’ arguments are both wrong.

     Ingenico and Plaintiffs BBPOS Limited (“BBPOS”) and AnywhereCommerce, Inc. all

participate in the mobile payments business. Ingenico Inc.’s Patent Counterclaim principally

arises out of a 2011 licensing agreement between BBPOS and ROAM Data, Inc. (“ROAM

Data”), an entity that later merged with and into Ingenico Inc. The licensing agreement, referred

as the “Ingenico-BBPOS Agreement,” grants Ingenico (with a narrow exception not relevant to

the Motion) an exclusive, worldwide license over “all patents related to” certain mobile payment

devices. BBPOS promised, in the Ingenico-BBPOS Agreement, to perform certain work

exclusively with Ingenico and to license certain intellectual property exclusively to Ingenico.

The Counterclaims allege that BBPOS then breached these promises and worked with

AnywhereCommerce in violation of the Ingenico-BBPOS Agreement.

     First, Plaintiffs argue that Ingenico lacks standing to assert the Patent Counterclaim because

Ingenico cannot enforce the license that BBPOS originally granted to ROAM Data in 2011. The

Ingenico-BBPOS Agreement states that in certain circumstances ROAM Data cannot transfer or

assign its patent license. Plaintiffs argue that ROAM Data attempted such a prohibited transfer.

This is nothing more than a fact-bound argument that should be rejected. The Counterclaims

plausibly allege that Ingenico presently enjoys the license initially conferred to ROAM Data in

the Ingenico-BBPOS Agreement. Nothing in the Counterclaims permits the Court to draw the

adverse inference that a prohibited transfer occurred. Indeed, it did not.


                                                 1
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 5 of 23



      Second, as to the subset of the allegedly infringed patents presently assigned to 4361423

Canada Inc. (“‘436 Canada”), Plaintiffs argue that Ingenico lacks standing to sue for

infringement because, they assert that ‘436 Canada never allowed BBPOS to grant Ingenico any

such license. This is another fact-bound argument that the Court should reject. Among other

things, the Counterclaims allege that ‘436 Canada expressly acknowledged and consented to

BBPOS’ transfer of exclusive rights in such patents to Ingenico. Thus, as alleged, ‘436 Canada

did allow BBPOS to grant Ingenico an exclusive license in patents assigned to ‘436 Canada.

      Third, Plaintiffs argue that Ingenico failed to state a plausible claim for patent infringement

because Ingenico’s pleading fails to meet the Iqbal/Twombly pleading standard. Plaintiffs are

again wrong. This Court has held that in order to state a claim for patent infringement that

satisfies the Iqbal/Twombly pleading standard, a plaintiff must allege that defendant's product

practices all the elements of at least one of the claims of the subject patent and infringes in the

United States. Here, the Patent Counterclaim alleges, among other more specific allegations, that

each Plaintiff has made, used, sold, or offered to sell infringing devices in the United States, and

that “one or more of the Infringing Devices meets every limitation of at least one of the claims of

each of the Asserted Patents.”1 Because Ingenico’s Patent Counterclaim meets what this Court

has determined to be the requisite pleading standard for claims of patent infringement under

Iqbal/Twombly, the Court should reject this argument as well.




1
    See Counterclaims ¶¶ 99, 100.



                                                   2
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 6 of 23



II.       BACKGROUND

       Ingenico and the Plaintiffs, AnywhereCommerce Inc. and BBPOS Limited, each participate

in the mobile payments business. See Counterclaims (ECF No. 78) ¶ 11.2 The devices most

relevant to this lawsuit process credit card payments using mobile devices such as cell phones.

       On December 3, 2019, Ingenico filed its Second Amended Counterclaims (the

“Counterclaims”) against Plaintiffs, Count VIII of which alleges that Plaintiffs infringed nine

United States patents (the “Patent Counterclaim” concerning the “Asserted Patents”). ¶¶ 86-109.

The Patent Counterclaim notes that the Plaintiffs themselves are the present assignees of the

Asserted Patents that they have infringed. ¶¶ 87-88. BBPOS is the present assignee of two of the

Asserted Patents, and ‘436 Canada, AnywhereCommerce’s parent company, is the present

assignee of the remaining seven. Id. But the Patent Counterclaim, and the Counterclaims more

broadly, allege that Ingenico is the exclusive licensee of the Asserted Patents on a worldwide

basis, with a limited exception relating to China and the Philippines that is not relevant to

Plaintiffs’ Motion. See, e.g., ¶ 89. Consequently, Ingenico is the exclusive licensee for these

Asserted Patents, neither Plaintiff may make, use, offer to sell, or sell devices that practice such

patents without Ingenico’s consent. ¶ 98.

       Concerning the source of Ingenico’s licensing rights, the Counterclaims allege that in 2011,

BBPOS and ROAM Data executed an agreement entitled the Engineering Development and

License Agreement (i.e., the Ingenico-BBPOS Agreement). ¶ 13, Exhibit 1. Ingenico Ventures

SAS, a non-party formerly affiliated with Defendants, owned a significant percentage of ROAM

Data for years before ROAM Data executed this Agreement. Later, ROAM Data merged with



2
    References to paragraph numbers in this section refer to the corresponding paragraphs of the
     Second Amended Counterclaims.



                                                  3
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 7 of 23



and into Ingenico. ¶ 12. Ingenico now enjoys the license rights originally granted to ROAM

Data. ¶¶ 13, 16. Hence, Ingenico refers to the “Engineering Development and License

Agreement” as the “Ingenico-BBPOS Agreement.”

       The Ingenico-BBPOS Agreement explicitly grants Ingenico an exclusive license over a

broadly-defined set of intellectual property. ¶ 22. It states that Ingenico has an exclusive license

to use “the Partner Intellectual Property to … use [or] sell … the Products, any portion thereof,

or any products similar to or based upon any Products.” ¶ 89; see also Exhibit 1. The Agreement

defines the term “Partner Intellectual Property” to include “any and all patents and patent

applications relating to the Products … .”3 The Ingenico-BBPOS Agreement’s “Products”

include a credit card mobile payment unit that is EMV capable and has a Bluetooth interface, and

an encrypted magnetic swipe reader “and including any variance of this design.”4 (The acronym

EMV refers to “chip” card readers as opposed to swipe card readers; EMV readers require the

consumer to insert his or her card rather than swipe it).

       The Ingenico-BBPOS Agreement does not identify any of the patents that were licensed by

patent number. Instead, BBPOS licensed to Ingenico, inter alia, any patents that are “related” to

the Products. Ingenico alleges that the patents licensed to Ingenico include the Asserted Patents.

¶ 90.

       As noted, the Asserted Patents include patents presently assigned to ‘436 Canada. ¶¶ 87-88.

‘436 Canada is AnywhereCommerce’s parent company. ¶ 34. Plaintiffs allege that BBPOS and

AnywhereCommerce operate in a “complementary” fashion, that they are in a long-standing




3
    Exhibit 1 at 12 of 16.
4
    Exhibit 1 at 10 of 16.



                                                  4
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 8 of 23



“resilient alliance,” and that acting together they “effectively lock up the manufacture and supply

of mobile point of sale devices” through ownership of patents.5

      Ingenico alleges that BBPOS licensed to Ingenico certain patents presently assigned to ‘436

Canada, and that it had the full power and authority to do so: “BBPOS had or obtained sufficient

rights in [the patents presently assigned to ‘436 Canada] to convey all of the rights that BBPOS

conveyed in the Ingenico-BBPOS Agreement.” ¶ 92. Indeed, in the Ingenico-BBPOS

Agreement, BBPOS represented and warranted that “it has full power to enter into this

Agreement and to carry out its obligations,” and that it “has obtained all corporate, third party,

and governmental approvals and intellectual property rights necessary to enter into this

Agreement … .” Exhibit 1 at ¶ 3.8 (emphasis supplied).

      Ingenico further alleges that ‘436 Canada expressly acknowledged and consented to

Ingenico’s exclusive license over these patents. ¶¶ 34, 94. Ingenico also alleges that “[t]he

principal of BBPOS, who is listed as an inventor on each of the Asserted Patents, has asserted

facts showing that ‘436 Canada’s purported rights in some or all of the Asserted Patents were

invalid and properly belonged to BBPOS” because “4361423 Canada Inc. fraudulently obtained

them from BBPOS, or because any conveyances of rights from BBPOS … failed for lack of

consideration.” ¶ 93.

      Finally, Ingenico alleges that although BBPOS and AnywhereCommerce each expressly

agreed that Ingenico has an exclusive license over each of the Asserted Patents, both Plaintiffs

manufactured, used, made, and sold devices that practice the Asserted Patents in the United

States and therefore infringe on the patents. ¶¶ 98-99.




5
    See Plaintiffs’ First Amended Complaint (ECF No. 67) at ¶¶ 20, 30.



                                                 5
               Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 9 of 23



III.      ARGUMENT

          A.      Ingenico has alleged a facially plausible claim for patent infringement.

       In its 2011 decision of Ocasio-Hernandez v. Fortuño-Burset, the First Circuit addressed the

standard that district courts must apply to motions to dismiss for failure to state a claim for relief

in light of the Supreme Court’s decisions in Iqbal and Twombly.6 Although Plaintiffs also move

to dismiss under Rule 12(b)(1) on the grounds that standing to assert patent infringement is a

jurisdictional issue, they acknowledge that the standard is effectively the same: that the court

“should accept as true all well-pleaded factual allegations in the complaint … .”7

       In Ocasio-Hernandez, the court explained that “[t]he question confronting a court on a

motion to dismiss is whether all the facts alleged, when viewed in the light most favorable to the

plaintiffs, render the plaintiff's entitlement to relief plausible.”8 The First Circuit noted that a

complaint should not be dismissed under Rule 12(b)(6) “if [it] satisfies Rule 8(a)(2)'s

requirement of ‘a short and plain statement of the claim showing that the pleader is entitled to

relief,’” which “needs only enough detail to provide a defendant with ‘fair notice of what the ...

claim is and the grounds upon which it rests.’”9 It held that a “complaint must contain enough

factual material ‘to raise a right to relief above the speculative level on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).’”10 “In short,” the court




6
    Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 10–13 (1st Cir. 2011) (citing Bell Atlantic
     Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009)).
7
    See Plaintiffs’ Motion at 10.
8
    Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 14 (1st Cir. 2011).
9
    Id. at 11-12 (quoting Twombly, 550 U.S. at 554).
10
     Id. (quoting Twombly, 550 U.S. at 555).



                                                   6
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 10 of 23



concluded, “an adequate complaint must provide fair notice to the defendants and state a facially

plausible legal claim.”11

       The First Circuit noted that a court’s sense that a claim might be difficult to prove does not

support dismissal. A “court may not disregard properly pled factual allegations, ‘even if it strikes

a savvy judge that actual proof of those facts is improbable.’”12 “Nor may a court attempt to

forecast a plaintiff's likelihood of success on the merits; ‘a well-pleaded complaint may proceed

even if ... a recovery is very remote and unlikely.’” As the Twombly Court held, “[w]hen a

complaint adequately states a claim, it may not be dismissed based on a district court's

assessment that the plaintiff will fail to find evidentiary support for his allegations or prove his

claim to the satisfaction of the factfinder.”13

       In 2013 the First Circuit added that “a plaintiff must plead enough facts to make entitlement

to relief plausible in light of the evidentiary standard that will pertain at trial,” but that the

plaintiff “need not plead facts sufficient to establish a prima facie case.”14

       Finally, although the First Circuit has not addressed the application of the Iqbal/Twombly

pleading standard to patent infringement claims following the elimination of Form 18 from the

Federal Rules of Civil Procedure, this Court has. In the 2016 case of Sunrise Techs., Inc. v.

Cimcon Lighting, Inc., this Court (Gorton, J.) addressed the question and determined that

“applying Twombly and Iqbal … plaintiff must allege that defendant's product practices all the

elements of at least one of the claims of the subject patent” because “the allegedly infringing


11
     Id. at 12.
12
     Id. at 12 (quoting Twombly, 550 U.S. at 556).
13
     Id. at 13 (quoting Twombly, 550 U.S. at 563 n.8).
14
     Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54 (1st Cir. 2013).



                                                     7
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 11 of 23



product must practice all elements of a patent claim.”15 This holding has been applied in this

Court’s other decisions.16


          B.      Ingenico has standing because the Counterclaims plausibly allege that
                  Ingenico can enforce an exclusive license covering the infringed patents.

       Ingenico is not the present assignee of any of the Asserted Patents. Consequently, in order to

have standing to bring a claim for patent infringement, Ingenico must allege either that it (1) is

an exclusive licensee with all substantial rights in the Asserted Patents, or (2) is an exclusive

licensee and the alleged infringer of the Asserted Patents is the patent owner.17 Here, Ingenico

qualifies under either test.

       The Patent Act provides that “[a] patentee shall have remedy by civil action for infringement

of his patent.”18 The statute defines “patentee” to include “successors in title to the patentee.”19

As explained in 2016 by the federal district court in Duckweed, USA, Inc. v. Behrens, “[i]n

addition to the patent owner, Federal Circuit case law provides that an exclusive licensee has

standing to sue in its own name, without joining the patent holder where all substantial rights in




15
     Sunrise Techs., Inc. v. Cimcon Lighting, Inc., 219 F. Supp. 3d 260, 263 (D. Mass. 2016) (citing
     TeleSign Corp. v. Twilio, Inc., Docket No. CV 16–2106, 2016 WL 4703873, at *3–4 (C.D.
     Cal. Aug. 3, 2016)).
16
     See, e.g., Rampage LLC v. Glob. Graphics SE, No. 16-CV-10691-ADB, 2017 WL 239328, at
     *3 (D. Mass. Jan. 19, 2017) (“Therefore, in applying Twombly and Iqbal after the elimination
     of Form 18, plaintiff must allege that defendant's product practices all the elements of at least
     one of the claims of the subject patent.”) (citing Sunrise, 219 F. Supp. 3d 260, 263 (D. Mass.
     2016)).
17
     See, e.g., Duckweed, USA, Inc. v. Behrens, No. CV 15-5387, 2016 WL 1241869 (E.D. Pa.
     Mar. 30, 2016).
18
     35 U.S.C. § 281.
19
     35 U.S.C. § 100.



                                                    8
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 12 of 23



the patent are transferred.”20 There, “the transferee is treated as the patentee and has standing to

sue in its own name. If, however, the transferee or licensee does not hold all substantial rights, it

may sue third parties only as a co–plaintiff with the patentee.”21

       The Duckweed court noted that “[a]t least one exception to that rule exists []: an exclusive

licensee that does not have all substantial rights does have standing to sue in his own name when

necessary to prevent an absolute failure of justice, as where the patentee is the infringer, and

cannot sue himself.”22 This exception dates back (at least) to the 1891 decision of the Supreme

Court in Waterman v. Mackenzie.23 There, the Supreme Court explained that “[i]n equity, as at

law, when the transfer [of rights in a patent] amounts to a license only, the title remains in the

owner of the patent; and suit must be brought in his name, and never in the name of the licensee

alone unless that is necessary to prevent an absolute failure of justice, as where the patentee is

the infringer, and cannot sue himself.”24

       Here, the Ingenico-BBPOS Agreement conveys to Ingenico all substantial rights in the

Asserted Patents, including the right to prosecute legal proceedings for infringement.25 Although

Plaintiffs argue that the license conveyed in the Ingenico-BBPOS Agreement cannot be enforced




20
     Duckweed, USA, Inc. v. Behrens, No. CV 15-5387, 2016 WL 1241869, at *3 (E.D. Pa. Mar.
     30, 2016) (internal citations and quotation marks omitted).
21
     Id. at *3.
22
     Id. (internal citations and quotation marks omitted).
23
     Waterman v. Mackenzie, 138 U.S. 252, 255 (1891).
24
     Id.
25
     See Counterclaims ¶ 91; see also Exhibit 1 thereto at 12 of 16.



                                                   9
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 13 of 23



by Ingenico or that it does not cover some of the Asserted Patents, they do not argue that the

license fails to convey all substantial rights that are necessary for Ingenico to have standing.

       Finally, assuming arguendo that the license did not convey all substantial rights to the

patents, under the exception addressed in Duckworth and Waterman, Ingenico would still have

standing to sue Plaintiffs for infringement without joining ‘436 Canada as co-counterclaimant

because “the patentee is the infringer, and cannot sue himself.”

       In sum, the Counterclaims plausibly allege, through well-pleaded factual allegations, that

Ingenico is the exclusive licensee of each of the Asserted Patents. Accordingly, Ingenico has

standing to sue for patent infringement. As shown below, Plaintiffs’ arguments to the contrary

are not only incorrect, they also invite the Court to draw adverse inferences against Ingenico

based on factual suppositions that are not properly before the Court and are not appropriate on a

motion to dismiss standard.


                  1.     The Counterclaims allege that Ingenico can enforce the exclusive license
                         originally granted to ROAM Data, and nothing in the allegations allows
                         the Court to draw the adverse inference that the opposite is true.

       Plaintiffs first argue that Ingenico lacks standing to enforce the license because that license

was originally granted to ROAM Data. Although they acknowledge that “transfers and

assignments of the license granted to ROAM were freely permitted under the” Ingenico-BBPOS

Agreement, they allege that a clause of that Agreement prohibits a transfer or assignment of the

relevant license in certain circumstances.26 They argue that Ingenico’s own pleadings show that

ROAM Data attempted such a transfer or assignment—i.e., that Ingenico has pleaded itself out

of court. This argument misconstrues Ingenico’s allegations and should be rejected because the



26
     See Plaintiffs’ Motion at 16.



                                                   10
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 14 of 23



Counterclaims plausibly allege that Ingenico holds and can enforce the license from the

Ingenico-BBPOS Agreement, and nothing in the Counterclaims permits the Court to draw an

adverse inference to the contrary.

       The Ingenico-BBPOS Agreement states, in Section 1.2, the “license granted … is not

transferrable or assignable in the event [sic] a sale of the Company [ROAM Data] to a

competitor with its own POS products without prior written consent of the Partner, not to be

unreasonably withheld.”27 Ingenico has not alleged (1) that there was a “sale” of ROAM Data,

that (2) ROAM Data was sold “to a competitor with its own POS products,” that (3) as part of

the sale the license was “transferr[ed] or assign[ed],” or that (4) BBPOS did not provide prior

written consent to this transfer or assignment. Consequently, Ingenico plausibly alleges that it

holds the license and can enforce it, and dismissal of its Patent Counterclaim is not warranted.

       The Counterclaims do not purport to lay out the specific factual mechanism with

accompanying legal argument specifically and completely addressing how or why Ingenico can

enforce this license. Indeed, at this procedural posture, such an explanation is unnecessary. That

is because a claim must merely “contain enough factual material ‘to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).’”28 Here, the Counterclaims “provide fair notice to the defendants and state a

facially plausible legal claim.”29 The clause in the Ingenico-BBPOS Agreement concerning

assignment or transfer is a contractual agreement, and Ingenico need not plead all of the facts


27
     Exhibit 1 to the Counterclaims ¶¶ 1.2 (clause concerning assignments), 16.1 (Massachusetts
     choice of law provision).
28
     Ocasio-Hernandez v. Fortuño-Burset, 640 F.3d 1, 10–13 (1st Cir. 2011) (quoting Twombly,
     550 U.S. at 555).
29
     Id. at 12.



                                                 11
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 15 of 23



and evidence that relate to that clause’s meaning, application, nor the parties’ rights vel non to

enforce it in light of their conduct.

       Plaintiffs’ argument that the Ingenico-BBPOS Agreement prohibited any “transfer” from

ROAM Data to Ingenico is both premature and incorrect. A federal district court in Florida

similarly held in the 2010 decision of Spring Air Int'l, LLC v. R.T.G. Furniture Corp.30 There,

the party defending the claim ”argue[d] that [a third party] invalidly assigned its accounts

receivable to [the claimant] and, therefore, [the claimant] is not a proper party in interest.”31 But

the defending party’s argument that the claimant “alleged insufficient facts to determine the

validity of the assignment,” was not well-taken at the Rule 12 stage. “The Court finds that

[claimant] did allege in its complaint that it assumed all the rights of the assignor when it stated

that it acquired any accounts receivable owed by R.T.G. Furniture. … Accordingly, at this stage

of the proceedings, the Court finds that the assignment was valid under Florida law.”32

       Here, the Counterclaims do not compel the conclusion that there was ever a “sale” of

ROAM Data as argued by Plaintiffs. Indeed, there was no such sale. Rather, the pleadings allege

that ROAM Data has long been owned by Ingenico affiliates, including years before the

execution of the Ingenico-BBPOS Agreement. Plaintiffs allege that Ingenico held 44% of

ROAM Data in November 2009, years before BBPOS executed the license in ROAM Data’s

favor.33 By February 6, 2012, Ingenico Ventures SAS (a dismissed non-party) held more than




30
     No. 8:10-CV-1200-T-33TGW, 2010 WL 4117627 (M.D. Fla. Oct. 19, 2010).
31
     Id. at *4.
32
     Id. at *4.
33
     Plaintiffs’ First Amended Complaint ¶ 42.



                                                 12
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 16 of 23



70% of the ownership interests in ROAM Data.34 By January 1, 2015, Ingenico Ventures SAS

held 100% of ROAM Data’s ownership interests. Plaintiffs describe ROAM Data in 2015 as a

subsidiary of Ingenico Ventures SAS.35 ROAM Data continued in existence as a separate

corporation until it merged with Ingenico Inc. in 2017.36 (In the context of corporate law, Black’s

Law Dictionary defines a merger as “[t]he absorption of one organization (esp. a corporation)

that ceases to exist into another that retains its own name and identity and acquires the assets and

liabilities of the former.”).37

       In addition to the fact that no sale of ROAM Data has been alleged (or ever occurred),

Massachusetts law strongly supports that no transfer would have occurred in the event of an

abrupt, outright sale. The Ingenico-BBPOS Agreement must be “governed by and construed in

all respects in accordance” with Massachusetts law.38 In 1988 the Supreme Judicial Court of

Massachusetts determined whether a distributorship agreement between Seagram Distillers and a

liquor wholesaler could be canceled due to a “[s]ale or transfer of control or management” of the

wholesaler.39 The sole shareholder of the wholesaler sold all of his capital stock in the wholesaler

to a different company, Gilman. “[A]ll of the stock ownership, officers, directors, management




34
     See Defendants’ Answer to Plaintiffs’ First Amended Complaint ¶ 45.
35
     Plaintiffs’ First Amended Complaint ¶ 9 n.2.
36
     Counterclaims ¶ 12.
37
     MERGER, Black's Law Dictionary (11th ed. 2019).
38
     Exhibit 1 to Counterclaims at Section 16.1.
39
     Seagram Distillers Co. v. Alcoholic Beverages Control Comm'n, 401 Mass. 713, 719–20, 519
     N.E.2d 276, 281 (1988).



                                                    13
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 17 of 23



and general business operations of the [wholesaler] changed, and [it] moved its headquarters.”40

Seagram attempted to cancel the contract under the “[s]ale or transfer of control or management”

clause.41 But the Supreme Judicial Court noted that “Seagram's argument assumes that a sale of

stock in a corporate liquor wholesaler constitutes a transfer of that corporation's license to sell

liquor. The short answer to this assumption is that a sale of stock does not effect such a

transfer.”42

       Although the Ingenico-BBPOS Agreement requires the application of Massachusetts law “in

all respects,” Plaintiffs argue that in this respect the Court must apply Delaware law to this

question because it relates to the internal affairs of ROAM Data. Plaintiffs’ argument is flawed in

several respects. First, Plaintiffs rely on Delaware choice-of-law principles, although the First

Circuit held in the 2008 decision Mariasch v. Gillette Co. that “[t]o determine which state's laws

are applicable, we look to the choice-of-law jurisprudence of Massachusetts, the forum state.”43

Second, the Mariasch decision further explains that, as applied by Massachusetts, the “internal

affairs doctrine” calls for the application of a single state’s laws to the “regulat[ion] of a

corporation’s internal affairs” for “matters peculiar to the relationships among or between the

corporation and its current officers, directors, and shareholders … .”44 This case involves

whether a third-party company can demonstrate that one entity was sold to another entity under

the terms of a license agreement, and therefore does not concern “relationships among or


40
     Id. at n.6.
41
     Id.
42
     Seagram Distillers Co., 401 Mass. at 719–20, 519 N.E.2d at 281.
43
     Mariasch v. Gillette Co., 521 F.3d 68, 71 (1st Cir. 2008) (citation omitted).
44
     Id. at 72 (quoting Edgar v. MITE Corp., 457 U.S. 624, 645 (1982)).



                                                   14
             Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 18 of 23



between the [one entity] and its current officers, directors, and shareholders … .” Further, the

internal affairs doctrine applies because courts are concerned that “a corporation could be faced

with conflicting demands” imposed by several different states’ laws.45 There is no such concern

here.

       Plaintiffs’ Delaware case law, if it applied, would still not compel the conclusion that

ROAM Data attempted or effected a prohibited transfer or assignment. In the 1974 Delaware

decision relied on by Plaintiffs, a stockholder sought to enjoin the sale of all of the outstanding

capital stock of a company subsidiary.46 The Delaware court determined that the proposed sale

would not have constituted the sale of all or substantially all of the parent company’s assets as

would require shareholder approval.47 The case is not relevant.

       Finally, even if the Court for some reason could draw the adverse inference that ROAM

Data transferred or assigned in the manner prohibited by Section 1.2, the Ingenico-BBPOS

Agreement is silent as to the consequences of any such transfer and does not call for automatic

termination.48 Consequently, even assuming arguendo that BBPOS had a contractual right to

deem the license terminated in the event of a prohibited transfer, then the Court should still

accept Ingenico’s allegation that it holds the license, and infer that for some relevant time,

BBPOS did not or could not enforce its contractual right.




45
     Id. (quoting Edgar, 457 U.S. at 645).
46
     Gimbel v. Signal Companies, Inc., 316 A.2d 599, 601 (Del. Ch.), aff'd, 316 A.2d 619 (Del.
     1974).
47
     Id. at 607.
48
     See Exhibit 1 to the Counterclaims.



                                                   15
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 19 of 23



                  2.       The Counterclaims allege that BBPOS could convey to Ingenico an
                           exclusive license in the Asserted Patents, and nothing in the
                           Counterclaims allows the Court to draw the adverse inference that the
                           opposite is true.

       Plaintiffs’ second challenge to Ingenico’s standing relates only to a subset of the Asserted

Patents, specifically, the seven Asserted Patents presently assigned to AnywhereCommerce’s

parent company, ‘436 Canada. Plaintiffs argue that when BBPOS granted Ingenico a license to

“any and all patents related to” certain mobile payment devices, it in fact failed to grant an

effective license as to a number of patents related to those mobile payment devices. The specific

patents that Plaintiffs claim are those that were invented by BBPOS’ principal, Ben Lo (a/k/a Chi

Wah Lo), but that are presently assigned to ‘436 Canada.

       Plaintiffs assert that “BBPOS has never owned or controlled the 4361423 patents or their

applications; it has never had more than a non-exclusive license to these properties.”49 This

factual assertion runs squarely into Ingenico’s Patent Counterclaim, which expressly alleges that

“[u]pon information and belief, BBPOS had or obtained sufficient rights in the Licensed Patents

to convey all of the rights that BBPOS conveyed in the Ingenico-BBPOS Agreement.”50 Any

assertion that ‘436 Canada never agreed that Ingenico could hold this license runs squarely into

the Patent Counterclaim’s allegation that “4361423 Canada Inc., AnywhereCommerce’s parent

company, expressly acknowledged and consented to Ingenico Inc.’s exclusive license over the

Licensed Patents.”51




49
     Plaintiffs’ Motion at 7.
50
     See Counterclaims ¶ 92.
51
     Counterclaims ¶ 94.



                                                   16
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 20 of 23



       Plaintiffs implicitly acknowledge that ‘436 Canada’s consent to the license validates the

license: “Ingenico Inc. would seem to have both invented … a new form of exclusive licensing

rights that requires neither the patent owner’s consent nor even the mention of the patents in

question.”52 But Ingenico did have the patent owner’s consent. ‘436 Canada expressly

acknowledged and consented to the Ingenico-BBPOS Agreement.

       Further, in the Ingenico-BBPOS Agreement, BBPOS represented and warranted that “it has

full power to enter into this Agreement and to carry out its obligations,” and that it “has obtained

all corporate, third party, and governmental approvals and intellectual property rights necessary

to enter into this Agreement … .”53 Finally, Ingenico alleges “[t]he principal of BBPOS, who is

listed as an inventor on each of the Asserted Patents, has asserted facts showing that [‘436

Canada’s] purported rights in some or all of the Asserted Patents were invalid and properly

belonged to BBPOS because, inter alia, [‘436 Canada] fraudulently obtained them from BBPOS,

or because any conveyances of rights from BBPOS to [‘436 Canada] failed for lack of

consideration.”54

       In sum, Ingenico has plausibly alleged facts sufficient to show that it has standing to sue

Plaintiffs for infringing the Asserted Patents.




52
     Plaintiffs’ Motion at 9.
53
     Ingenico-BBPOS Agreement, Exhibit 1 to the Counterclaims, at ¶ 3.8 (emphasis supplied).
54
     Counterclaims ¶ 93.



                                                   17
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 21 of 23



          C.     Because the Patent Counterclaim alleges that Plaintiffs sell devices that meet
                 every limitation of the Asserted Patents in the United States, it does not fail
                 to state a claim for relief.

       Plaintiffs argue that Ingenico has failed to state a plausible claim for patent infringement.

They are wrong: the Counterclaims meet the applicable legal standard.

       This Court (Gorton, J.) has determined that “applying Twombly and Iqbal … plaintiff must

allege that defendant's product practices all the elements of at least one of the claims of the

subject patent” in the United States because “the allegedly infringing product must practice all

elements of a patent claim.”55 This Court has since repeated that holding.56

       The Patent Counterclaim meets this pleading standard. Ingenico’s Patent Counterclaim

alleges that each Plaintiff has made, used, sold, or offered to sell infringing devices in the United

States, and that “[u]pon information and belief, one or more of the Infringing Devices meets

every limitation of at least one of the claims of each of the Asserted Patents.”57 In addition to

these express allegations, the Patent Counterclaim alleges specific claims of each of the Asserted

Patents that Plaintiffs have infringed and identifies the devices that practice those patents.58

       Further, as this Court held in 2018, “[d]etermining whether a complaint states a plausible

claim for relief will ... be a context-specific task that requires the reviewing court to draw on its




55
     Sunrise Techs., Inc. v. Cimcon Lighting, Inc., 219 F. Supp. 3d 260, 263 (D. Mass. 2016) (citing
     TeleSign Corp. v. Twilio, Inc., Docket No. CV 16–2106, 2016 WL 4703873, at *3–4 (C.D.
     Cal. Aug. 3, 2016)).
56
     See, e.g., Rampage LLC v. Glob. Graphics SE, No. 16-CV-10691-ADB, 2017 WL 239328, at
     *3 (D. Mass. Jan. 19, 2017).
57
     See Counterclaims ¶¶ 99, 100.
58
     See Counterclaims ¶¶ 86-109.



                                                   18
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 22 of 23



judicial experience and common sense.”59 The Counterclaims demonstrate that Ingenico and the

Plaintiffs all participate in the business of mobile payments. It alleges that BBPOS contractually

agreed to manufacture a broad variety of mobile payment devices and license intellectual

property to Ingenico exclusively, but then proceeded to manufacture those very mobile payment

devices for AnywhereCommerce. Consequently, the context of the Counterclaims further shows

that Ingenico’s allegation that BBPOS and AnywhereCommerce infringed on Ingenico’s

exclusive license by making and selling similar devices is plausible.

       In an attempt to argue around controlling precedent, Plaintiffs ask this Court to apply a

different, heightened pleading standard. Plaintiffs assert that Ingenico is required to allege “an

element-by-element comparison between any accused product and any claim of any asserted

patent … .”60 Their sole support for this statement is the Twombly case, which had nothing to do

with patents or patent infringement, and imposes no such requirement.61 Plaintiffs also argue that

the Twombly/Iqbal standard requires “factual allegations regarding specific accused

products/methods, identification of at least one alleged infringed claim per asserted patent, and

an explanation of how the products/methods allegedly infringe the identified claim(s) … .”62

First, this sentence lacks any legal citation whatsoever. Second, even if this standard were to

apply, Ingenico’s detailed allegations would pass muster.




59
     Nike, Inc. v. Puma N. Am., Inc., No. CV 18-10876-LTS, 2018 WL 4922353, at *2 (D. Mass.
     Oct. 10, 2018) (citing Iqbal, 556 U.S. at 679).
60
     Plaintiffs’ Motion at 4.
61
     Id. (citing Twombly, 550 U.S. at 555).
62
     Plaintiffs’ Motion at 19.



                                                   19
            Case 1:19-cv-11457-IT Document 82 Filed 01/10/20 Page 23 of 23



       This Court has already interpreted how Twombly applies to claims for patent infringement. It

held that “applying Twombly and Iqbal … plaintiff must allege that defendant’s product practices

all the elements of at least one of the claims of the subject patent … .”63 Ingenico’s

Counterclaims meet and exceed this standard.


IV.       CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ Motion to Dismiss the Patent

Counterclaim.




 Dated: January 10, 2020                       Respectfully Submitted,

                                               Ingenico Inc.,

                                               By its attorneys,


                                               /s/ John A. Tarantino
                                               JOHN A. TARANTINO (BBO #492230)
                                               PATRICIA K. ROCHA (BBO #542348)
                                               WILLIAM K.WRAY, JR. (#689037)
                                               Adler Pollock & Sheehan P.C.
                                               One Citizens Plaza, 8th Floor
                                               Providence, RI 02903
                                               Tel: (401) 274-7200
                                               Fax: (401) 351-4607
                                               jtarantino@apslaw.com
                                               procha@apslaw.com
                                               wwray@apslaw.com




63
     Sunrise Techs., 219 F. Supp. 3d at 263.



                                                 20
